Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 April 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Response to Restriction
2.	Applicants’ election without traverse of Group II (claims 13-19 and 21) in the reply filed on 24 July 2021 is acknowledged.

Status of Application
3.	The instant application is a national stage entry of PCT/US2018/058256 filed 1 November 2017.  Claims 1-3 and 5-21 are currently pending.  Claim 4 is canceled. Claim 21 is newly added. Claims 1-3, 5-12, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 July 2021. Claims 13-19 and 21 are examined on the merits within. 


Claim Rejections – 35 U.S.C. 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 13-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (U.S. Patent No. 8,263,112).
	Regarding instant claim 13, Simon et al. teach a method and material for removing fluid from the intestinal tract of a host and useful for treating animals suffering from fluid overload states.  The method includes super absorbent acrylic acid polymers in bead form.  The polymers may include functional groups for selectively removing blood borne waste products.  See abstract.  Simon et al. teach treating congestive heart failure.  See column 1, lines 15-64 and claim 1.  The polymer is capable of absorbing at least 20 times its weight in physiological saline.  See claim 3.  Example 3 comprises administering 1 g of the polymer from Example 1 per kg body weight per day in two divided doses given with food.  Example 1 does not comprise an enteric coating. 
	Regarding instant claim 14, Example 3 administers the composition to dogs. 
	Regarding instant claim 15, Example 3 comprises administering 1 g of the polymer from Example 1 per kg body weight per day in two divided doses given with food. This equates to about 0.45 g/lb.  
	Regarding instant claim 16, 0.45g/lb equates to 31.5 g for a 70 lb dog.  
	Regarding instant claim 17, the polymer is administered with food which is commonly known to comprise fat. 
	Regarding instant claim 18, the polymer is suspended in soy oil.  See Example 5. 

	Regarding instant claim 21, the polymer includes functional groups such as aldehyde groups for binding urea.  See column 8, lines 23-43. 
	It would have been well within the purview of the skilled artisan at the time the invention was filed to modify the amount of water absorbing polymer to optimize the desired effect based on the amount of fluid overload of the animal.  

6.	Claims 13-14, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leadbetter et al. (U.S. Patent Application Publication No. 2015/0336892).
	Regarding instant claims 13-14 and 21, Leadbetter et al. teach compounds and methods of treatment of disorders associated with fluid retention such as in congestive heart failure.  See abstract. The subject can be an animal, including a cat or dog.  See paragraph [0193].  The composition comprises a fluid absorbing polymer selected from a crosslinked polyacrylate, a polysaccharides, or N-alkyl acrylamide.  See paragraph [0062]. The fluid absorbing polymer has a fluid absorbency of at least 15 g/g.  See paragraph [0062]. The fluid absorbency may be 30 in 0.9% NaCl solution.  See paragraph [0266]. The composition may be administered in any suitable route including capsules, tablets, pills, etc. including coatings.  See paragraph [0285].  There is no mention of enteric coatings. 
	Regarding instant claim 18, the composition can be combined with a fatty oil and additional fillers.  See paragraph [0288]. 
. 
 
7.	Claims 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leadbetter et al. (U.S. Patent Application Publication No. 2015/0336892) as applied to claims 13-14, 18 and 21 above and further in view of Simon et al. (U.S. Patent No. 8,263,112).
	Leadbetter et al. do not teach the effective amount per pound, solid fat, or daily dosing.
	Simon et al. teach a method and material for removing fluid from the intestinal tract of a host and useful for treating animals suffering from fluid overload states.  The method includes super absorbent acrylic acid polymers in bead form.  The polymers may include functional groups for selectively removing blood borne waste products.  See abstract.  Simon et al. teach treating congestive heart failure.  See column 1, lines 15-64 and claim 1.  The polymer is capable of absorbing at least 20 times its weight in physiological saline.  See claim 3.  Example 3 comprises administering 1 g of the polymer from Example 1 per kg body weight per day in two divided doses given with food.  Example 1 does not comprise an enteric coating. Example 3 administers the composition to dogs.  Example 3 comprises administering 1 g of the polymer from Example 1 per kg body weight per day in two divided doses given with food. This equates to about 0.45 g/lb, which equates to 31.5 g for a 70 lb dog.  The polymer is administered with food which is commonly known to comprise fat. The polymer is suspended in soy oil.  See Example 5.The polymer includes functional groups such as aldehyde groups for binding urea.  See column 8, lines 23-43. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to administer a water absorbing polymer in amounts of 0.25 to 4 g and 2 to 60 g for a 70 lb dog once or twice a day since these are known effective quantities of water absorbing polymer for treating fluid overload in animals with congestive heart failure.  In addition, it would have been well within the purview of the skilled artisan to administer the composition with animal food (which comprises solid fat) as taught by Simon et al. for ease of administration.

Conclusion
8.	No claims are allowed at this time.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615